Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims 1-7 are drawn to a process. Under 35 U.S.C. §101 a process must 1) be tied to another statutory class (such as a particular apparatus) or 2) transform underlying subject matter (such as an article or materials) to a different state or thing. The claimed process steps do not transform underlying subject matter. Thus, to qualify as a 35 U.S.C. § 101 statutory process, the claims should positively recite the other statutory class (apparatus or thing) to which it is tied, for example by identifying the apparatus that accomplishes the method steps.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2009/0323921 (“Spottiswoode”).

Regarding claim 1, Spottiswoode discloses a method, comprising: 
receiving a set of agents defining a first agent, a second agent, and a third agent available for pairing to a contact at a contact center (fig. 3, 314 agent data [0040] agent data for a plurality of agents is received from databases for pairing); and 
selecting the first agent for pairing to the contact based on a pairing strategy (fig 7, 706 matching callers to agents using mapping engine 304), 
wherein the pairing strategy is configured such that if the third agent had not been available, the second agent would have been selected for pairing to the contact (fig. 4B, agents and callers are not matched linearly but based on calculated performance percentiles, [0071] Callers and agents are then matched based on their respective relative percentile rankings at 806. For example, the relative percentile ranking of a caller can be compared to relative percentile ranking of agents and the caller matched to the closest agent available. In examples where an agent becomes free and multiple callers are on hold the agent may be matched to the closest matching caller. In other examples, a caller may be held for a predetermined time for the best matching agent to become free and then matched and routed to the closest matching agent. Thus, if the agent availability changes the matching of agent to callers changes as well therefore a second agent may be better suited when a third agent is no longer available), and 
wherein the third agent has been waiting the longest and occupied the least among the set of agents ([0046] routing engine 204 or main mapping engine 304 may further include a conventional queue based routing processes, which may store or access hold or idle times of callers and agents, and operate to map callers to agents based on a hold time or queue order of the callers (and/or agents). Examiner interprets agent’s “idleness” as least occupied).

Regarding claim 8, Spottiswoode discloses a system ([0012] systems, processes, and computer-readable storage media used to improve or optimize the routing of callers to agents in a contact routing center), comprising: one or more computers (routing engine 204), configured with program code, that when executed cause the one or more computers to: 
receiving a set of agents defining a first agent, a second agent, and a third agent available for pairing to a contact at a contact center (fig. 3, 314 agent data [0040] agent data for a plurality of agents is received from databases for pairing); and 
selecting the first agent for pairing to the contact based on a pairing strategy (fig 7, 706 matching callers to agents using mapping engine 304), 
wherein the pairing strategy is configured such that if the third agent had not been available, the second agent would have been selected for pairing to the contact (fig. 4B, agents and callers are not matched linearly but based on calculated performance percentiles, [0071] Callers and agents are then matched based on their respective relative percentile rankings at 806. For example, the relative percentile ranking of a caller can be compared to relative percentile ranking of agents and the caller matched to the closest agent available. In examples where an agent becomes free and multiple callers are on hold the agent may be matched to the closest matching caller. In other examples, a caller may be held for a predetermined time for the best matching agent to become free and then matched and routed to the closest matching agent. Thus, if the agent availability changes the matching of agent to callers changes as well therefore a second agent may be better suited when a third agent is no longer available), and 
wherein the third agent has been waiting the longest and occupied the least among the set of agents wherein the third agent has been waiting the longest and occupied the least among the set of agents ([0046] routing engine 204 or main mapping engine 304 may further include a conventional queue based routing processes, which may store or access hold or idle times of callers and agents, and operate to map callers to agents based on a hold time or queue order of the callers (and/or agents). Examiner interprets agent’s “idleness” as least occupied).  

Regarding claim 15, Spottiswoode discloses a tangible, non-transitory computer-readable medium with program code, that when executed by one or more computers ([0012] systems, processes, and computer-readable storage media used to improve or optimize the routing of callers to agents in a contact routing center), causes the one or more computer to: 
receiving a set of agents defining a first agent, a second agent, and a third agent available for pairing to a contact at a contact center (fig. 3, 314 agent data [0040] agent data for a plurality of agents is received from databases for pairing); and 
selecting the first agent for pairing to the contact based on a pairing strategy (fig 7, 706 matching callers to agents using mapping engine 304), 
wherein the pairing strategy is configured such that if the third agent had not been available, the second agent would have been selected for pairing to the contact (fig. 4B, agents and callers are not matched linearly but based on calculated performance percentiles, [0071] Callers and agents are then matched based on their respective relative percentile rankings at 806. For example, the relative percentile ranking of a caller can be compared to relative percentile ranking of agents and the caller matched to the closest agent available. In examples where an agent becomes free and multiple callers are on hold the agent may be matched to the closest matching caller. In other examples, a caller may be held for a predetermined time for the best matching agent to become free and then matched and routed to the closest matching agent. Thus, if the agent availability changes the matching of agent to callers changes as well therefore a second agent may be better suited when a third agent is no longer available), and 
wherein the third agent has been waiting the longest and occupied the least among the set of agents ([0046] routing engine 204 or main mapping engine 304 may further include a conventional queue based routing processes, which may store or access hold or idle times of callers and agents, and operate to map callers to agents based on a hold time or queue order of the callers (and/or agents). Examiner interprets agent’s “idleness” as least occupied).  

Regarding claims 2, 9 and 16, Spottiswoode discloses the method of claim 1, wherein the pairing strategy is configured such that if the third agent had not been logged in, the second agent would have been selected for pairing to the contact (if the agent availability changes the matching of agent to callers changes as well therefore a second agent may be better suited when a third agent is no longer available [0053] In one example, suppose it is desired to optimize a call center performance for Outcome variable O. O can include one or more of sales rate, customer satisfaction, first call resolution, or other variables. Suppose further that at some time there are N.sub.A agents logged in and N.sub.C callers in queue. For example, in the case where O is sales rate and P is caller area code, A.sup.O is each agent's sales rate and C.sup.O is the sales rate for callers in a particular area code. Calculating the percentile ranked agent performances (with respect to the set of logged in agents) and the percentile ranked caller propensities (with respect to the set of callers in queue at some instant of time).
  
Regarding claims 3, 10 and 17, Spottiswoode discloses the method of claim 1, further comprising: determining a percentile for each agent of the first agent (fig. 8, 802 determine agent percentiles), the second agent, and the third agent, wherein the selecting is based on the determined agent percentiles (fig. 8, 806 matching callers to agents based on percentile matching).  

Regarding claims 4, 11 and 18, Spottiswoode discloses the method of claim 3, further comprising: determining a percentile for the contact (fig. 8, 804 determine caller percentiles), wherein the selecting is further based on the determined contact percentile (fig. 8, 806 matching callers to agents based on percentile matching).  

Regarding claims 5, 12 and 19, Spottiswoode discloses the method of claim 4, further comprising: determining at least one z-score for a contact-agent combination (fig. 9, 903 convert agent and caller rankings to z-scores), wherein the selecting is further based on the at least one z-score (fig. 9, 910 matching agents with callers based on z-scores).  

Regrading claims 6, 13 and 20, Spottiswoode discloses the method of claim 3, wherein the percentiles determined for the first agent and the second agent would have been different if the third agent had not been available ([0054] Suppose that all the agents are on calls when the k'th agent becomes available. Then to determine which caller in the queue they should be connected to, compute the difference between the percentile ranks of the newly free k'th agent and those of the callers in queue).  

Regarding claims 7, 14 and 21, Spottiswoode et al. discloses the method of claim 3, wherein the determining is based on outcomes of previous agent-contact pairings ([0074] A portion or all of available agent data and caller data may be passed through a pattern matching algorithm at 908. In one example, the matching algorithm includes an adaptive pattern matching algorithm such as a neural network algorithm that is trained on previous caller-agent pairing outcomes.).

Regarding claim 22, Spottiswoode discloses a telecommunication based pairing method for routing calls in a contact center ([0012] systems, processes, and computer-readable storage media used to improve or optimize the routing of callers to agents in a contact routing center), the telecommunications based pairing method comprising: 
receiving a set of agents defining a first agent, a second agent, and a third agent available for pairing to a contact at a contact center (fig. 3, 314 agent data [0040] agent data for a plurality of agents is received from databases for pairing); and 
selecting the first agent for pairing to the contact based on a pairing strategy (fig 7, 706 matching callers to agents using mapping engine 304), 
routing, by the router, the contact to the first agent to establish a telecommunication connection between the first agent and the contact (fig. 7, route caller to agent 708), 
the routing determined by mapping the contact to the first agent to optimize predicted performance of the contact center based on the pairing strategy ([0017] caller-agent pairs for a desired optimization of an outcome variable (e.g., for optimizing cost, revenue, customer satisfaction, and so on). In one example, different models may be used for matching callers to agents and combined in some fashion with the exemplary multiplier processes, e.g., linearly weighted and combined for different performance outcome variables (e.g., cost, revenue, customer satisfaction, and so on), 
wherein the pairing strategy is configured such that if the third agent had not been available, the second agent would have been selected for pairing to the contact (fig. 4B, agents and callers are not matched linearly but based on calculated performance percentiles, [0071] Callers and agents are then matched based on their respective relative percentile rankings at 806. For example, the relative percentile ranking of a caller can be compared to relative percentile ranking of agents and the caller matched to the closest agent available. In examples where an agent becomes free and multiple callers are on hold the agent may be matched to the closest matching caller. In other examples, a caller may be held for a predetermined time for the best matching agent to become free and then matched and routed to the closest matching agent. Thus, if the agent availability changes the matching of agent to callers changes as well therefore a second agent may be better suited when a third agent is no longer available), and 
wherein the third agent has been waiting the longest and occupied the least among the set of agents wherein the third agent has been waiting the longest and occupied the least among the set of agents ([0046] routing engine 204 or main mapping engine 304 may further include a conventional queue based routing processes, which may store or access hold or idle times of callers and agents, and operate to map callers to agents based on a hold time or queue order of the callers (and/or agents). Examiner interprets agent’s “idleness” as least occupied).  

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No 2005/0043986 to McConnell discloses selecting a preferred contact center agent
U.S. Patent No 6424709 to Doyle discloses skill based call routing
U.S. Patent No. 5903641 to Tonisson discloses dynamic changing of agent call handling assignment

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491. The examiner can normally be reached Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIRAPON INTAVONG/Examiner, Art Unit 2652